UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF CALIFORNIA In re:[CASE NAME] ECO2 Plastics Inc. Case No. 09-33702 DM A Delaware Corporation CHAPTER 11 MONTHLY OPERATING REPORT (GENERAL BUSINESS CASE) SUMMARY OF FINANCIAL STATUS MONTH ENDED: Jan-10 PETITION DATE: 11/24/09 1. Debtor in possession (or trustee) hereby submits this Monthly Operating Report on the Accrual Basis of accounting (or if checked here the Office of the U.S. Trustee or the Court has approved the Cash Basis of Accounting for the Debtor). Dollars reported in $ 1 2. Asset and Liability Structure End of Current Month End ofPrior Month As ofPetition Filing a.Current Assets $ 448,548 $ 535,707 b.Total Assets $ 1,684,692 $ 1,735,707 $ 1,719,576 c.Current Liabilities $ 215,284 $ 191,903 d.Total Liabilities $ 15,542,554 $ 15,611,788 $ 15,327,270 As Amended 3. Statement of Cash Receipts & Disbursements for Month Current Month Prior Month Cumulative (Case to Date) a.Total Receipts $ 195,685 $ 201,906 $ 397,591 b.Total Disbursements $ 169,199 $ 145,855 $ 315,054 c.Excess (Deficiency) of Receipts Over Disbursements (a - b) $ 26,486 $ 56,051 $ 82,537 d.Cash Balance Beginning of Month $ 61,729 $ 5,678 $ 5,678 e.Cash Balance End of Month (c + d) $ 88,215 $ 61,729 $ 88,215 Current Month Prior Month Cumulative (Case to Date) 4. Profit/(Loss) from the Statement of Operations $ (76,073 ) $ (169,278 ) $ (274,424 ) 5. Account Receivables (Pre and Post Petition) $ 177,755 $ 315,255 6. Post-Petition Liabilities $ 215,284 $ 191,903 7. Past Due Post-Petition Account Payables (over 30 days) $ 0 $ 0 At the end of this reporting month: Yes No 8. Have any payments been made on pre-petition debt, other than payments in the normal x course to secured creditors or lessors? (if yes, attach listing including date of payment, amount of payment and name of payee) 9. Have any payments been made to professionals?(if yes, attach listing including date of x payment, amount of payment and name of payee) 10. If the answer is yes to 8 or 9, were all such payments approved by the court? 11. Have any payments been made to officers, insiders, shareholders, relatives?(if yes, x attach listing including date of payment, amount and reason for payment, and name of payee) 12. Is the estate insured for replacement cost of assets and for general liability? (market value) x 13. Are a plan and disclosure statement on file? x 14. Was there any post-petition borrowing during this reporting period? x 15. Check if paid: Post-petition taxes ;U.S. Trustee Quarterly Fees X ;Check if filing is current for: Post-petition tax reporting and tax returns: . (Attach explanation, if post-petition taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax reporting and tax return filings are not current.) I declare under penalty of perjury I have reviewed the above summary and attached financial statements, and after making reasonable inquiry believe these documents are correct. Date: Responsible Individual STATEMENT OF OPERATIONS (General Business Case) For the Month Ended 01/31/10 Current Month Actual Forecast Variance Cumulative (Case to Date) Next Month Forecast Revenues: $ 0 1 Gross Sales $ 0 $ 0 $ 0 2 less: Sales Returns & Allowances $ 0 $ 0 $ 0 $ 0 3 Net Sales $ 0 $ 0 $ 0 $ 0 4 less: Cost of Goods Sold(Schedule 'B') $ 0 $ 0 $ 0 $ 0 5 Gross Profit $ 0 $ 0 $ 0 $ 0 6 Interest $ 0 $ 0 7 Other Income: $ 0 8 $ 0 9 $ 0 $ 0 $ 0 10 Total Revenues $ 0 $ 0 Expenses: $ 26,654 $ 29,192 $ 2,538 11 Compensation to Owner(s)/Officer(s) $ 67,269 $ 25,385 $ 36,628 $ 47,696 $ 11,068 12 Salaries $ 93,870 $ 34,884 $ 1,562 $ (1,562 ) 13 Payroll Processing Fee $ 1,562 $ 910 $ 0 14 $ 1,499 $ 1,500 $ 1 15 Rent/Lease: Personal Property $ 4,810 $ 1,500 $ 19,300 $ 15,000 $ (4,300 ) 16 Real Property $ 51,584 $ 8,600 $ 13,514 $ 11,110 $ (2,404 ) 17 Insurance $ 30,693 $ 10,912 $ 0 18 Management Fees $ 0 19 Depreciation $ 4,530 $ 7,074 $ 2,544 20 Taxes: Employer Payroll Taxes $ 9,762 $ 4,821 $ 0 21 Real Property Taxes $ 0 22 Other Taxes $ 1,068 $ (1,068 ) 23 Moving Expense $ 1,068 $ 11,000 $ 261 $ 135 $ (126 ) 24 Other Administrative (Cafeteria) $ 761 $ 21,195 $ 21,195 25 Interest $ 21,897 $ 1,787 $ 540 $ (1,247 ) 26 Other Expenses: General $ 4,837 $ 2,000 $ 1,795 $ 1,735 $ (60 ) 27 Utilities $ 3,470 $ 1,500 $ 742 $ 765 $ 23 28 Telephone $ 1,515 $ 765 $ 18,750 $ 18,750 29 Cool Clean Settlement $ 18,750 $ 3,500 $ 2,500 $ (1,000 ) 30 Employee Expenses $ 6,000 $ 2,500 $ 0 31 Fees for Initial SEC 8k Filing $ 1,205 $ 1,000 $ 8,925 $ (8,925 ) 32 Patent Expenses $ 8,925 $ 11,000 $ 582 $ (582 ) 33 Transfer Agent Stock Listing charges $ 582 $ 54,905 $ 54,905 34 Prepetition Employee Expenses $ 32,943 $ 122,346 $ 212,096 $ 89,750 35 Total Expenses $ 287,913 $ 190,367 $ (122,346 ) $ (212,096 ) $ 89,750 36 Subtotal $ (287,913 ) $ (190,367 ) $ (49,055 ) $ (50,000 ) $ (945 ) 37 Reorganization Items: Professional Fees $ (171,242 ) $ (50,000 ) $ 0 38 Provisions for Rejected Executory Contracts $ 0 $ 0 39 Interest Earned on Accumulated Cash from $ 0 Resulting Chp 11 Case 0 $ 96,303 $ 87,150 $ 9,153 40 Gain or (Loss) from Sale of Equipment $ 185,705 $ (975 ) $ 975 41 U.S. Trustee Quarterly Fees $ (975 ) $ 0 42 $ 46,273 $ 37,150 $ 9,123 43 Total Reorganization Items $ 13,489 $ (50,000 ) $ (76,073 ) $ (174,946 ) $ 98,873 44 Net Profit (Loss) Before Federal & State Taxes $ (274,424 ) $ (240,367 ) $ 0 45 Federal & State Income Taxes $ (76,073 ) $ (174,946 ) $ 98,873 46 Net Profit (Loss) $ (274,424 ) $ (240,367 ) Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only): Exhibit A - Statement of Operations - Explanation of Variances +/- 10% Line 12.A portion of the labor forecast should have been a part of asset removal and charged to gain or loss. Line 13.Payroll processing fee included as part of labor forecast Line 16.Revised amount after completion of storage rental agreement Line 17.Workers comp insurance ($1,436) bill for December not received until January Line 20.Prior month accrual not deducted from forecast and plant labor taxes should have been forecast in gain or loss account Line 23.Early expenditure of moving expenses budgeted for next month. Line 25.Not paid due to delay in DIP financing Line 26.Charge for Quickbooks Online Annual Fee ($754) not in original forecast Line 29.Not paid due to delay in DIP financing.Extended until Feb 24th Line 30.Late submission of December expense report Line 32.Early expenditures on patent maintenance budgeted for next month Line 34.Pre petition key employee expenses in forecast but not yet approved by the Court. BALANCE SHEET (General Business Case) For the Month Ended 01/31/10 Assets From Schedules Market Value Current Assets 1 Cash and cash equivalents - unrestricted $ 88,215 2 Cash and cash equivalents - restricted 3 Accounts receivable (net) A $ 177,755 4 Inventory B $ 0 5 Prepaid expenses 6 Professional retainers $ 82,578 7 Other: Honeywell License $ 100,000 8 9 Total Current Assets $ 448,548 Property and Equipment (Market Value) 10 Real property C $ 0 11 Machinery and equipment D $ 1,190,000 12 Furniture and fixtures D 13 Office equipment D $ 10,000 14 Leasehold improvements D $ 0 15 Vehicles D $ 0 16 Other: D 17 D 18 D 19 D 20 D 21 Total Property and Equipment $ 1,200,000 Other Assets 22 Loans to shareholders 23 Loans to affiliates 24 Security Deposit to Norris Industry (Landlord) $ 36,144 25 26 27 28 Total Other Assets $ 36,144 29 Total Assets $ 1,684,692 NOTE: Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market prices, etc.) and the date the value was determined. Liabilities and Equity (General Business Case) Liabilities From Schedules Post-Petition Current Liabilities 30 Salaries and wages $ 9,040 31 Payroll taxes $ 691 32 Real and personal property taxes 33 Income taxes 34 Sales taxes 35 Notes payable (short term) 36 Accounts payable (trade) A $ 34,311 37 Real property lease arrearage 38 Personal property lease arrearage 39 Accrued professional fees $ 171,242 40 Current portion of long-term post-petition debt (due within 12 months) 41 Other: 42 43 44 Total Current Liabilities $ 215,284 45 Long-Term Post-Petition Debt, Net of Current Portion 46 Total Post-Petition Liabilities $ 215,284 Pre-Petition Liabilities (allowed amount) 47 Secured claims F $ 12,403,473 48 Priority unsecured claims F $ 242,761 49 General unsecured claims F $ 2,681,036 50 Total Pre-Petition Liabilities $ 15,327,270 51 Total Liabilities $ 15,542,554 Equity (Deficit) 52 Retained Earnings/(Deficit) at time of filing $ (102,005,916 ) 53 Capital Stock $ 1,039,564 54 Additional paid-in capital $ 117,000,652 55 Cumulative profit/(loss) since filing of case $ (274,424 ) 56 Post-petition contributions/(distributions) or (draws) 57 58 Market value adjustment $ (29,617,738 ) 59 Total Equity (Deficit) $ (13,857,862 ) 60 Total Liabilities and Equity (Deficit) $ 1,684,692 $ 0 SCHEDULES TO THE BALANCE SHEET (General Business Case) Schedule A Accounts Receivable and (Net) Payable Receivables and Payables Agings Accounts Receivable [Pre and Post Petition] Accounts Payable [Post Petition] Past Due Post Petition Debt 0 -30 Days $ 34,311 31-60 Days $ 0 61-90 Days $ 0 $ 0 91+ Days $ 177,755 $ 0 Total accounts receivable/payable $ 177,755 $ 34,311 Allowance for doubtful accounts Accounts receivable (net) $ 177,755 Schedule B Inventory/Cost of Goods Sold Types and Amount of Inventory(ies) Cost of Goods Sold Inventory(ies) Balance at End of Month Inventory Beginning of Month 0 Add - Retail/Restaurants - Net purchase $ 0 Product for resale Direct labor $ 0 Manufacturing overhead $ 0 Distribution - Freight in $ 0 Products for resale Other: $ 0 Manufacturer - Raw Materials Work-in-progress Less - Finished goods Inventory End of Month $ 0 Shrinkage $ 0 Other - Explain Personal Use $ 0 Cost of Goods Sold $ 0 TOTAL $ 0 Method of Inventory Control Inventory Valuation Methods Do you have a functioning perpetual inventory system? Indicate by a checkmark method of inventory used. Yes No x How often do you take a complete physical inventory? Valuation methods - FIFO cost Weekly LIFO cost Monthly x Lower of cost or market Quarterly Retail method Semi-annually Other Annually Explain Date of last physical inventory was 1/31/2010 0:00 Date of next physical inventory is Schedule C Real Property Description Cost Market Value Total $0 $0 Schedule D Other Depreciable Assets Description Cost Market Value Machinery & Equipment - Plastic Plant $1,190,000 Assets for Sale Total $0 $1,190,000 Furniture & Fixtures - Total $0 $0 Office Equipment - $10,000 Total $0 $10,000 Leasehold Improvements - Total $0 $0 Vehicles - Total $0 $0 Schedule E Aging of Post-Petition Taxes (As of End of the Current Reporting Period) Taxes Payable 0-30 Days 31-60 Days 61-90 Days 91+ Days Total Federal Income Tax Withholding $ 0 FICA - Employee $ 0 FICA - Employer $ 0 Unemployment (FUTA) $ 0 Income $ 0 Other (Attach List) $ 0 Total Federal Taxes $ 0 $ 0 $ 0 $ 0 $ 0 State and Local Income Tax Withholding $ 0 Unemployment (UT) $ 0 Disability Insurance (DI) $ 0 Empl. Training Tax (ETT) $ 0 Sales $ 0 Excise $ 0 Real property $ 0 Personal property $ 0 Income $ 0 Other (Attach List) $ 0 Total State & Local Taxes $ 0 $ 0 $ 0 $ 0 $ 0 Total Taxes $ 0 $ 0 $ 0 $ 0 $ 0 Schedule F Pre-Petition Liabilities List Total Claims For Each Classification - Claimed Amount Allowed Amount (b) Secured claims(a) $ 12,403,473 $ 12,403,473 Priority claims other than taxes $ 84,276 $ 36,750 Priority tax claims $ 206,011 $ 206,011 General unsecured claims $ 2,633,510 $ 2,681,036 As amended (a)List total amount of claims even it under secured. (b)Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and $3,000,000 as the Allowed Amount. Schedule G Rental Income Information Not applicable to General Business Cases Schedule H Recapitulation of Funds Held at End of Month Account 1 Account 2 Account 3 Account 4 Bank Wells Fargo Wells Fargo Petty Cash Account Type Checking Savings Account No. xxx-xxx-1215 xxx-xxx-2116 Account Purpose operations Balance, End of Month $ 87,495 $ 678 $ 42 Total Funds on Hand for all Accounts $ 88,215 Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report. STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS Increase/(Decrease) in Cash and Cash Equivalents For the Month Ended 01/31/10 Actual Current Month Cumulative (Case to Date) Cash Receipts 1 Rent/Leases Collected $ 0 $ 0 2 Cash Received from Sales 3 Interest Received $ 0 $ 0 4 Borrowings $ 0 $ 0 5 Funds from Shareholders, Partners, or Other Insiders 6 Capital Contributions $ 0 $ 0 7 Sales of Assets $ 190,500 $ 389,050 8 Sales of Assets Scrap $ 5,051 $ 8,403 9 Refund (Honeywell) $ 4 10 Refund (Cafeteria Plan) $ 135 $ 135 11 12 Total Cash Receipts $ 195,685 $ 397,592 Cash Disbursements 13 Payments for Inventory 0 0 14 Selling $ 0 $ 0 15 Administrative / Legal $ 65,127 $ 65,127 16 Capital Expenditures $ 0 $ 0 17 Principal Payments on Debt $ 0 $ 0 18 Interest Paid $ 0 $ 0 Rent/Lease: $ 0 $ 0 19 Personal Property $ 3,302 $ 3,302 20 Real Property $ 15,000 $ 47,284 Amount Paid to Owner(s)/Officer(s) $ 0 $ 0 21 Salaries $ 23,128 $ 59,693 22 Draws $ 0 $ 0 23 Commissions/Royalties $ 0 $ 0 24 Expense Reimbursements $ 1,500 $ 5,148 25 Other Employee Expense Reimbursements $ 2,533 $ 0 26 Salaries/Commissions (less employee withholding) $ 33,931 $ 74,414 27 Management Fees $ 0 $ 0 Taxes: $ 0 $ 0 28 Employee Withholding $ 13,220 $ 25,509 29 Employer Payroll Taxes $ 5,454 $ 9,834 30 Real Property Taxes $ 0 $ 0 31 Other Taxes $ 0 $ 0 32 Other Cash Outflows: $ 0 $ 0 33 Liability / Life Insurance $ 1,665 $ 13,636 34 Health Benefits $ 5,208 35 Payroll Processing $ 1,562 $ 2,018 36 Misc Supplies $ 2,402 $ 3,426 37 Bank Charges $ 376 $ 456 38 Total Cash Disbursements: $ 169,199 $ 315,055 39 Net Increase (Decrease) in Cash $ 26,486 $ 82,537 40 Cash Balance, Beginning of Period $ 61,729 $ 5,678 41 Cash Balance, End of Period $ 88,215 $ 88,215
